
	
		I
		112th CONGRESS
		2d Session
		H. R. 5176
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Maloney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on footwear for women
		  (other than house slippers, tennis shoes, basketball shoes, gym shoes, training
		  shoes and the like and other than work footwear), valued $15/pair or
		  higher.
	
	
		1.Footwear for women (other
			 than house slippers, tennis shoes, basketball shoes, gym shoes, training shoes
			 and the like and other than work footwear), valued $15/pair or higher
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Footwear for women (other than house slippers, tennis shoes,
						basketball shoes, gym shoes, training shoes and the like and other than work
						footwear), valued $15/pair or higher (provided for in subheading 6402.99.31)
						FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
